Citation Nr: 0628555	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-28 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Watson, Law Clerk



INTRODUCTION

The veteran had active service from November 1965 to February 
1969. 

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2004 rating decision, 
in which the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio denied the veteran's claim for 
service connection for PTSD.  The case was transferred back 
to the Providence, Rhode Island VARO in March 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he has PTSD which is the result of 
the exposure to stressful situations during service.  VA 
medical records, including May 2002 and October 2002 
treatment records, reflect a diagnosis of PTSD.

In September 2002 correspondence, the veteran stated that 
there was a racial incident where another member of his unit 
was beaten and cut up.  The perpetrator was court martialed 
and incarcerated on the Air Base at Kunsan, Korea.  The 
veteran initially reported that the event took place between 
March 15, 1967 to June 1967.  The veteran's company was 6175 
MATRON.  In November 2002, this stressor was requested to be 
verified by the U.S. Army and Joint Services Records Research 
Center (JSRRC).  In November 2002, the RO contacted the 
veteran in order to obtain the name of the person who 
perpetrated the alleged assault and the name of the person 
who was allegedly assaulted.  The veteran provided the name 
of the individual who was assaulted.  See VA Form 119 (Report 
of Contact) dated November 23, 2002.  He indicated that the 
assault occurred in the Fall of 1967, although he had 
previously reported that the assault had occurred earlier 
that year.  

In January 2003, JSRRC was contacted and told to verify the 
racial incident where the individual was stabbed in September 
or October 1967.  In June 2003, the reply from JSRRC 
indicated that there was insufficient information.  However, 
in March 2004, a negative reply was received for the July 
through December 1967 timeframe.  No attempt was made to 
verify if this event occurred between March 1967 and June 
1967, as originally reported by the veteran.

The veteran also reported that he had been stabbed in his 
right thigh and had a residual scar.  The veteran related 
that he did not report the incident for fear of more physical 
harm or being killed.  He indicated that there had been an 
incident where another person was stabbed and the Air Police 
were called.  Thereafter, that person was harassed and 
threatened.  In addition, the veteran reported that he was 
repeatedly harassed in racial incidents and that he was in a 
physical altercation after one of these incidents.  Thus, the 
veteran is asserting that he has PTSD due to a personal 
assault.  

In Patton v. West, 12 Vet. App. 272, 278 (1999), the United 
States Court of Appeals for Veterans Claims (Court) pointed 
out that there are special evidentiary procedures for PTSD 
claims based on personal assault contained in VA ADJUDICATION 
MANUAL M21-1, Part III, para. 5.14c (February 20, 1996), and 
former M21-1, Part III, para. 7.46(c)(2) (October 11, 1995).  
In personal assault cases, more particularized requirements 
are established regarding the development of "alternative 
sources" of information as service records "may be devoid 
of evidence because many victims of personal assault, 
especially sexual assault and domestic violence, do not file 
official reports either with military or civilian 
authorities."  VA ADJUDICATION PROCEDURAL MANUAL M21-1, Part 
III, para. 5.14c(5).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the 
stressful incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor, and allowing 
him or her the opportunity to furnish this type of evidence 
or advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

The nature of the veteran's claim is such that the provisions 
of 38 C.F.R. § 3.304(f)(3) are applicable.  Therefore, he 
should be furnished a development letter in accordance with 
38 C.F.R. § 3.304(f)(3).

The Board notes further, that the veteran reported that he 
was seen in service because he could not get along with 
people which was related to the racial incidents he 
purportedly experienced in service.  Available service 
medical records show that the veteran was seen at the 
dispensary in April 1967 for personal problems, complaining 
that he "can't get along [with] people".  It was noted that 
the veteran had problems adjusting to the Air Force and to 
Kunsan.  The diagnostic impression was immature personality.  
Counseling was recommended and the veteran was returned to 
duty.  It is unclear as to whether further counseling was 
accomplished, and on remand, a specific request should be 
made for any available mental hygiene clinic records as such 
are not routinely forwarded to VA.

Since this case is being remanded, the veteran also should be 
provided a VCAA letter than comports with the Court's 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran a new VCAA notice 
letter that comports with the Court's 
decision in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  Contact the National Personnel Records 
Center (NPRC), or any other appropriate 
agency, to request all available mental 
hygiene records concerning any psychiatric 
treatment afforded the veteran beginning in 
April 1967.  

3.  Advise the veteran that evidence from 
sources other than his service records, or 
evidence of behavior changes, may constitute 
"credible supporting evidence" of his 
claimed PTSD stressor, as required by 
38 C.F.R. § 3.304(f)(3).  Afford him a 
reasonable opportunity to submit that type of 
evidence and/or to advise VA of potential 
sources of such evidence.  The response(s) 
received, and any evidence obtained, should 
be associated with the claims file.

4.  Attempt to verify the veteran's 
claimed stressors through the appropriate 
channels, to include JSRRC.  JSRRC should 
be provided with all pertinent 
information, to include copies of 
personnel records, units of assignment, 
and stressor statements.  JSRRC should 
specifically be requested to obtain 
verification regarding: the stabbing an 
individual at Kunsan Air Base, Korea (See 
VA Form 119 (Report of Contact) dated in 
November 2002 for specific name) between 
March 1967 and June 1967, as well as any 
official investigative reports regarding 
any racially motivated physical 
altercation purportedly involving the 
veteran in April 1967 also at Kunsan Air 
Base. 

5.  If a stressor is verified, schedule 
the veteran for a VA psychiatric 
examination for the purpose of 
determining the etiology of any 
psychiatric disability diagnosed.  Based 
on examination findings, historical 
records, and medical principles, the 
physician should provide a medical 
opinion, with full rationale, as to 
whether the veteran currently has PTSD 
under DSM IV.  If PTSD is diagnosed, the 
examiner should specifically identify the 
verified stressor or stressors upon which 
the PTSD is predicated.  

6.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the veteran should be provided 
with a supplemental statement of the case 
as to any issue remaining on appeal, and 
afforded a reasonable period of time 
within which to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).


